Order filed July 21, 2015.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00288-CV
                                    ____________

                       IN RE ANTONIO SEPEDA, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               212th District Court
                             Galveston County, Texas
                        Trial Court Cause No. 14-CV-0020

                                      ORDER

      On April 1, 2015, relator Antonio Sepeda filed a petition for writ of
mandamus in this court. In the petition, relator asked this court to compel the
Honorable Bret Griffin, former judge of the 212th District Court of Galveston
County, Texas, to hold a hearing and rule on relator’s petition for expunction in
trial court cause number 14–CV–0020. See Tex. Code Crim. Proc. Ann. art. 55.02,
§ 2(c) (the trial court “shall set a hearing” no sooner than 30 days after the filing of
the petition). However, because Judge Griffin is no longer serving as judge of the
212th District Court, we substituted Judge Patricia Grady—Judge Griffin’s
successor—as respondent and abated this proceeding for 60 days to allow Judge
Grady to consider relator’s petition for expunction. See Tex. R. App. P. 7.2.

      It does not appear that any action has been taken by the trial court on
relator’s petition for expunction since our order. Accordingly, we reinstate this
original proceeding and request a response to the petition for writ of mandamus
from respondent Judge Grady and from the Galveston County District Attorney.
The response is due on or before August 14, 2015.

      It is so ORDERED.



                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.